United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. MARSHALS SERVICE, New York, NY,
Employer
__________________________________________
Appearances:
Andrew Douglas, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1020
Issued: December 7, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

On April 1, 2020 appellant, through counsel, filed a timely appeal from a March 13, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as Docket No. 20-1020.
On May 10, 2017 appellant, then a 46-year-old federal law enforcement officer, filed an
occupational disease claim (Form CA-2) alleging that he developed left wrist carpal tunnel
syndrome due to factors of his federal employment, due to repetitive motion including cuffing and
uncuffing prisoners since 2001. He indicated that he first became aware of his condition and first
realized that it was caused or aggravated by his employment on September 16, 2016. On the
reverse side of the claim form, the employing establishment indicated that appellant first reported
his condition on May 17, 2017. It noted that appellant was last exposed to conditions alleged to
have caused his injury on March 14, 2016. OWCP assigned the case OWCP File No. xxxxxx984.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

In a development letter dated June 7, 2017, OWCP informed appellant that additional
evidence was needed to establish of his claim. It advised him of the factual and medical evidence
that was needed and attached a questionnaire for his completion. OWCP afforded appellant 30
days to submit the requested evidence.
Appellant responded by letter dated September 2, 2017 and explained that since 2001 he
had been repetitively “bending and twisting” his wrists when cuffing and uncuffing prisoners. He
explained that he placed inmates in and out of handcuffs and leg irons in order to move them, and
that he opened cellblock doors and trap doors to feed inmates, sometimes performing these
repetitive activities over a hundred times per day. Appellant indicated that OWCP accepted his
claim for right hand carpal tunnel syndrome in OWCP File No. xxxxxx959, and he stated that
medical reports related to that claim dated June 9 and 23, 2014 from Dr. Louis Rose, a Boardcertified orthopedic surgeon, mentioned his left wrist carpal tunnel syndrome and recommended
diagnostic testing for his left wrist. Appellant indicated that Dr. Rose’s physical examination of
his left wrist had revealed a positive Phalen’s maneuver and a positive median nerve compression
test.
By decision dated October 17, 2017, OWCP denied appellant’s occupational disease claim
finding that the evidence of record was insufficient to establish causal relationship between his
diagnosed left wrist condition and the accepted factors of his federal employment.
On October 31, 2017 appellant, through former counsel, requested an oral hearing before
a representative of OWCP’s Branch of Hearings and Review, which was held on April 12, 2018.
By decision dated June 27, 2018, a hearing representative affirmed OWCP’s October 17, 2017
decision.
Appellant thereafter continued to submit requests for reconsideration, which OWCP denied
after merit reviews on December 19, 2018, February 7 and May 24, 2019. On December 16, 2019
appellant requested reconsideration and submitted additional evidence. By decision dated
March 13, 2020, OWCP denied modification of its May 24, 2019 decision.
The Board finds that this case is not in posture for decision.
Pursuant to 20 C.F.R. § 501.2(c)(1), the Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Decisions on claims are
based on the written record, which may include forms, reports, letters, and other evidence of
various types such as photographs, videotapes, or drawings.2 Evidence may not be incorporated
by reference.3 Evidence contained in another of the claimant’s case files may be used, but a copy
of that evidence should be placed into the case file being adjudicated.4
On February 26, 2014 appellant filed an occupational disease claim (Form CA-2) assigned
OWCP File No. xxxxxx959 alleging that he sustained carpal tunnel syndrome in his right wrist
2
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
3

Id.

4

Id.

2

due to factors of his federal employment. OWCP accepted the claim for right carpal tunnel
syndrome. In adjudicating appellant’s current left wrist carpal tunnel claim in OWCP File No.
xxxxxx984, appellant referenced medical evidence in his previously accepted claim for right hand
carpal tunnel syndrome in OWCP File No. xxxxxxx959. OWCP has not, however,
administratively combined the case records or incorporated the relevant and contemporaneous
medical evidence into the current case record.5 The Board has previously held that if a new injury
case is reported for an employee who previously filed an injury claim for a similar condition,
administratively combining the files is required.6
For a full and fair adjudication the case must be returned to OWCP to combine the current
case record with OWCP File No. xxxxxx959. Therefore, the case shall be remanded to OWCP for
proper consolidation of case files. After OWCP has developed the record consistent with the
above-noted directive, it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the March 13, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 7, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

See id. at File Maintenance and Management, Chapter 2.400.8c (February 2000) (cases should be administratively
combined when correct adjudication of the issues depends on frequent cross-reference between files).
6

G.D., Docket No. 19-1969 (May 4, 2020).

3

